10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2;18-cv-00317-JLR Document 116 Filed 11/12/18 Page 1 015

THE HONORABLE JAMES L. ROBART

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
SRC LABS, LLC & SAINT REGIS CASE NO. 2:18-0v-00317-ILR
MOHAWK TRIBE,
STIPULATION AND EPRGPQ-SE-Dj
Plainz‘l`jjfs, ORDER TO MODIFY CLAIM
CONSTRUCTION SCHEDULE
V.
NOTE ON MOTION CALENDAR:

AMAZON WEB SERVICES, lNC.,
AMAZON.COM, INC.,
& VADATA INC.,

Defendants.

 

 

NOVEl\/[BER 12, 2018

Plaintiffs SRC Labs, LLC & Saint Regis l\/Iohawk Tribe and Defendants Amazon Web

Services, Ine., Amazon.com, lnc. & VADATA Inc. submit this stipulation to request the

following modification to the Court’s Order Setting TrialDate and Related Dates entered on \

May 22, 2018 (Dkt. No. 95), Which Was previously modified by the Stipulations and Orders to

l\/Iodify Claim Construetion Schedule entered on August 31, 2018, Ootober 23, 2018, and

October 31, 2018 (Dl<t. Nos. 103, 110, and 112).

 

Event

Current Deadline

Modified Deadline

 

Responsive claim construction briefs 1 1/16/2018

 

 

11/20/2018

 

 

 

 

STlPULATION AND [PROPOSED] ORDER TO
MODIFY CLAIl\/[ CONSTRUCTION SCHEDULE-

l

CASE NO. 2:18-CV-00317-]LR

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2118-cv~00317-.JLR Document 116 Filed 11/12/18 Page 2 015

Good cause exists for this brief extension because lead counsel for Microsoft Corporation

in Case No. 2:18-cv-00321-JLR, vvhich has been consolidated for a Markman hearing and

Markman-related pretrial matters (Dkt. No. 96), is now unexpectedly required to address

additional issues in a final hearing before the Patent Trial and Appeal Board (“PTAB”) for an

unrelated matter involving three patents this Friday, November 16, 2018. The proposed

modifications do not change the date of the l\/Iarkman hearing and vvill not require modifying any

other deadlines set forth in the Court’s Orders. The parties have agreed to the requested

extension to accommodate Microsof`t’s lead counsel’s Schedule.

Stipulated and agreed to this 12th day of November, 2018.

By: s/Carmen E. Bremer

Carmen E. Bremer, WSBA 47,565

1700 Seventh Avenue, Suite 2100

Seattle, WA 98101

Telephone: 206.357.8442

Facsimile: 206.858.9730

Email: carmen.bremer@bremerlawgroup.com

Michael W. Shore (admitted pro hac vice)

Alfonso G. Chan (admitted pro hac vice)

Christopher Evans (admitted pro hac vice)

AndreW Hovvard (admitted pro hac vice)

SHORE CHAN DEPUl\/IPO LLP

901 l\/[ain Street, Suite 3300

Dallas, TX 75202 v

Telephone: 214.593.9110

Facs_imile: 214.593.9111

Email: mshore@shorechan.com
achan@shorechan.com
cevans@shorechan.com
ahovvard@shorechan.com

Attorneys for Plaintiffs SRC Labs, LLC &
Saint Regis Mohawk Tribe

By: s/ JessicaM. Kaemgf
J. David Hadden (admitted pro hac vice)

Saina S. Shamilov (admitted pro hac vice)

Ravi Ranganath (admitted pro hac vice)

Clay Venetis (admitted pro hac vice)

801 California Street

Mountain Vievv, CA 94041

Telephone: 650.988.8500

Facsimile: 650.938.5200

Email: dhadden@fenvvicl<.com
sshamilov@fenwick.com
rranganath@fenwick.com
cvenetis@fenwick.com

Todd R. Gregorian (admitted pro hac vice)

Dargaye Churnet (admitted pro hac vice)

Shannon Turner (admitted pro hac vice)

555 California Street, 12th Floor

San Francisco, CA 94104

Telephone: 415.875.2300

Facsimile: 415.281.1350

Email: tgregorian@fenwick.com
dchurnet@fenvvick.com
sturner@fenwicl<.com

Jessica M. Kaempf, WSBA No. 51666

1191 Second Avenue, 10th Floor

Seattle, WA 98101

 

STIPULATION AND [PROPOSED] ORDER TO
MODIFY CLAll\/l CONSTRUCTION SCHEDULE-
2

CASE NO. 2218-CV-00317-JLR

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:18-cV-00317-.J|_R Docurnent 116 Filed 11/12/18 Page 3 of 5

` Teiephon@; 206.389.4510
Facsimile: 206.389.4511
Email: jkaempf@fenvvick.com

Attorneys for Defendants Amazon Web
Services, lnc., Amazon.com, Inc., &
VADATA, Inc.

 

 

 

STIPULATION AND [PROPOSED] ORDER TO
MODIFY CLAH\/l CONSTRUCTION SCHEDULE-
3

CAsE No. 2:13-Cv-00317-JLR

 

 

10
11
12

14
15
16
17
18
19
20
21
22

24
25

 

 

Case 2:18-cv-00317-JLR Document 116 Filed 11/12/18 Page 4 of 5

PURSUANT TO STIPULATION, lT lS SO ORDERED.

   

mm

DATED: Me~uwvxh§£ \'S, 10\?>

 

The H&§{rabie JAMEs L. RoBART
U.s. DisrRlC'r JuDGE

 

 

STIPULATlON AND [PROPOSED] ORDER TO
MODIFY CLAIl\/[ CO.\ISTRUCTION SCHEDULE-
4

, CAsENo.Z:lS-Cv-003l7-JLR

 

 

